                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KENNETH F. DAVIS                                                                    PLAINTIFF
ADC #127248

v.                               No: 5:18-cv-00001 BRW-PSH

JARRED SHERRILL, et al.                                                          DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, I approve and

adopt the Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Plaintiff’s motion for summary judgment is denied. Defendants are entitled

to sovereign immunity on Davis’ official capacity claims. The Defendants are also entitled to

qualified immunity as to Davis’ individual capacity claims because Davis fails to establish a

constitutional violation. Defendants’ motion for summary judgment (Doc. No. 125) is granted,

and this case is dismissed with prejudice.

       IT IS SO ORDERED this 9th day of October, 2019.

                                                           Billy Roy Wilson_____________
                                                           UNITED STATES DISTRICT JUDGE
